289 S.W.3d 775 (2009)
Jerry HOUSTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68752.
Missouri Court of Appeals, Western District.
May 26, 2009.
Application for Transfer to Supreme Court Denied June 23, 2009.
Application for Transfer Denied September 1, 2009.
Gary E. Brotherton, Esq., Columbia, MO, for appellant.
Shaun J. MacKelprang, Esq., and Daniel N. McPherson, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, P.J., JOSEPH M. ELLIS, J., and THOMAS H. NEWTON, C.J.

ORDER
PER CURIAM.
Jerry Houston appeals the denial of his Rule 29.15 motion alleging ineffective assistance of appellate counsel. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment. Rule 84.16(b).